Title: To Thomas Jefferson from George Muter, 11 February 1781
From: Muter, George
To: Jefferson, Thomas



Sir
Feby 11. 1781

I have been in search of Warneck but can-not find him. He shall certainly wait on your Excellency and the Council to morrow forenoon, that his affair may be determined finally, if he is in this place.
I have the honour of inclosing a note to the Commissary of Stores to provide some tacks for covering two waggons that want only covering with canvas to fitt them for taking in the ammunition, the wooden work being already done.
Since writing the above, I have received your Excellency’s note. I am now at Mr. Rose’s but he is not at home. I believe the waggons mentioned above, must be those he meant, I have hear’d of no other, and they were ordered to be fitted some time agoe, the want of tacks (I am told now) has prevented their being compleated. For fear I shou’d be mistaken in the waggons, I shall goe immedeatly to Mr. Smith’s to get what information I can there respecting them, and trye every possible means to push off the ammunition quickly.
I have the honour to be Your Excellency’s most hl Servt.,

George Muter

